UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT



                              No. 95-2766



HENRY T. SANDERS,

                                                  Plaintiff - Appellant,

            versus

STATE OF     MARYLAND;    COURT   OF   APPEALS    OF
MARYLAND,

                                                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
95-2216-DKC)


Submitted:    February 7, 1996            Decided:     February 21, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Henry T. Sanders, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders denying

relief on his 42 U.S.C. § 1983 (1988) complaint and denying his

motions for reconsideration. We have reviewed the record and the

district court's opinions and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Sanders v.
Maryland, No. CA-95-2216-DKC (D. Md. Aug. 11, 1995; Sept. 13, 1995;

Oct. 11, 1995). We deny Appellant's motions for sanctions and

judicial notice. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2